NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAR 6 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-10209

                Plaintiff-Appellee,              D.C. No. 4:09-cr-00829-RCC-JR-1

 v.
                                                 MEMORANDUM*
MICHEL MARTINEZ,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Michel Martinez appeals from the district court’s denial, after remand, of his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment

782. Pursuant to Anders v. California, 386 U.S. 738 (1967), Martinez’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided Martinez the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

      The government’s motion to allow late filing of its Anders letter is denied as

unnecessary.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  19-10209